I concur. But assuming without concluding that by the word "knowingly," as it appears in subdivision 4, section 2, of the act, "Any person who . . . knowingly becomes a member of" the organization is meant guilty knowledge of its purposes at the time membership is acquired and that it is a necessary ingredient in that offense, I concur in the affirmance of the judgment *Page 473 
and the order so far as that part of the decision is concerned solely upon the ground that it cannot be maintained that the evidence before the jury including the proof of membership was not sufficient as matter of law to support the implied finding of such guilty knowledge.
Rehearing denied.